ACCEPTED
                                                                                       05-16-00118-CV
                                                                            FIFTH COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                                                                     3/27/2018 1:56 PM
                                                                                            LISA MATZ
                                                                                                CLERK

                              No. 05‐16‐00118‐CV 
                                         
                                                                       FILED IN
                          In the Court of Appeals               5th COURT OF APPEALS
                                                                     DALLAS, TEXAS
                       for the Fifth District of Texas          03/27/2018 1:56:18 PM
                                                                       LISA MATZ
                                                                         Clerk
                           Rmax Operating, LLC, 
                                                     Plaintiff‐Appellant, 
                                       v. 
                  GAF Materials Corporation of America,  
                                                      Defendant‐Appellee. 
                                                                  
                                           
            Appeal from the 134th District Court of Dallas County 
                     Honorable Dale Tillery, Judge Presiding 
                                         
                                         
                 JOINT MOTION TO DISMISS APPEAL 
                                         
                                         
Michael P. Lynn, P.C. (SBN 12738500)  Pete Marketos (SBN 24013101) 
mlynn@lynnllp.com                           pete.marketos@rm‐firm.com 
David S. Coale (SBN 00787255)               Leslie Chaggaris (SBN 24056742) 
dcoale@lynnnllp.com                         leslie.chaggaris@rm‐firm.com 
Elizabeth Y. Ryan (SBN 24067758)            REESE MARKETOS LLP 
eryan@lynnllp.com                           750 North Saint Paul Street, Suite 600 
LYNN PINKER COX & HURST, LLP                Dallas, Texas 75201 
2100 Ross Avenue, Suite 2700                214‐382‐9810 – Telephone 
Dallas, Texas 75201                         214‐501‐0371 – Facsimile  
214‐981‐3800 – Telephone                     
214‐981‐3839 – Facsimile                    Attorneys for Appellee  
Attorneys for Appellant                      
                                             
  
                                                                                    


TO THE HONORABLE COURT: 

      Appellant  Rmax  Operating,  LLC  (“Appellant”)  and  Appellee  GAF 

Materials  Corporation  of  America  (“Appellee”)  hereby  file  this  Joint 

Motion  to  Dismiss  Appeal.    All  matters  in  controversy  have  been  fully 

compromised  and  settled  in  the  above‐captioned  case  and  the  case 

previously  pending  in  the  134th  Judicial  District  of  Dallas  County  Texas, 

captioned  Rmax  Operating,  LLC  v.  GAF  Materials  Corporation  of  America, 

Cause No. 13‐04125.  Accordingly, Appellant and Appellee jointly request 

that Appellant’s appeal in the above‐captioned proceeding be dismissed. 

      WHEREFORE, Appellant and Appellee request that the Court grant 

this Joint Motion to Dismiss Appeal. 

       

                          




                                          
                                        ‐2‐ 
                                                                                   


Dated: March 27, 2018     Respectfully submitted, 

                           /s/Michael P. Lynn, P.C                             
                          Michael P. Lynn, P.C. (SBN 12738500) 
                          mlynn@lynnllp.com 
                          David S. Coale (SBN 00787255) 
                          dcoale@lynnllp.com 
                          Elizabeth Y. Ryan (SBN 24067758) 
                          eryan@lynnllp.com 
                          LYNN PINKER COX & HURST, LLP 
                          2100 Ross Avenue, Suite 2700 
                          Dallas, Texas 75201 
                          Telephone: 214‐981‐3800 
                          Facsimile:  214‐981‐3839 
                           
                          ATTORNEYS FOR APPELLANT 
                          RMAX OPERATING, LLC 
                           
                            /s/  Pete Marketos
                          Pete Marketos (SBN 24013101) 
                          pete.marketos@rm‐firm.com 
                          Leslie Chaggaris (SBN 24056742) 
                          leslie.chaggaris@rm‐firm.com 
                          REESE MARKETOS LLP 
                          750 North Saint Paul Street, Suite 600 
                          Dallas, Texas 75201 
                          Telephone: 214‐382‐9810 
                          Facsimile: 214‐501‐0731 
                           
                          ATTORNEYS FOR APPELLEE  
                          GAF MATERIALS CORPORATION 
                          OF AMERICA  



                              
                            ‐3‐ 
                                                                                 


                           CERTIFICATE OF SERVICE 

    I  certify  that  I  served  a  true  and  correct  copy  of  the  foregoing 
document on counsel listed below on March 27, 2018: 
 
           Via Electronic Filing 
           Pete Marketos  
           pete.marketos@rm‐firm.com 
           Leslie Chaggaris 
           leslie.chaggaris@rm‐firm.com 
           REESE MARKETOS LLP 
           750 North Saint Paul Street, Suite 600 
           Dallas, Texas 75201 
 
 
                                       /s/ David S. Coale                        
                                      David S. Coale 
                                           
                                           
                                           
                          CERTIFICATE OF CONFERENCE 
                                           
    On March 26, 2018, counsel for Appellant confirmed with counsel for 
Appellee that the relief requested in this Motion is not opposed.  
                                       
                                       
                                      /s/ David S. Coale                         
                                        David S. Coale 
 




                                        
                                      ‐4‐